Jacobs, J.,
The master’s report in this case shows that notice of the hearing was received by defendant six days before the hearing was held. This is not a compliance with rule 128 of the rules of this court which requires that the master shall give at least 10 days written notice of the hearing to defendant. This rule requires 10 days actual notice.
The notice in this case was mailed September 19, 1957, but was not delivered until September 28, 1957. *376Such delay was probably due to the fact that the notice was sent by registered mail “deliver to addressee only.” Rule 128 requires only that notice be given by registered letter “return receipt requested.” It is not required to be sent by registered mail “deliver to addressee only.” See opinion of Judge Shughart in Hartzell v. Hartzell, 3 Cumberland 41.
It should also be noted that notice of the filing of the report must also be given by registered mail with return receipt requested and proof of such notice filed with the report. _ 7
7 Order
And now, December 24,1957, at 2:50 p.m., the above master’s report is referred back to the master with directions that he schedule a further hearing and give notice thereof as required by rule 128 of the rules of this court and in accordance with the above opinion.